DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/29/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Greene, Reg. No. 55,223, on 03/03/2022.

The application has been amended as follows: 

Claim 10: 10. (Currently Amended) An optical imaging system, comprising: a first lens comprising a positive refractive power; a second lens comprising a negative refractive power; a third lens comprising a refractive power and a concave image-side surface; a fourth lens comprising a negative refractive power; a fifth lens comprising a negative refractive power and a concave image-side surface in a paraxial region; and a sixth lens comprising a positive refractive power, a concave image-side surface in a paraxial region, and an inflection point formed on the image-side surface, wherein the optical 

Claim 12: 12. (Canceled)

Reasons for Allowance
Claims 1-11, 13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 10 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach the lens configuration simultaneously with the F number being lower than 2.2 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Regarding claim 10, the closest prior art, Jo (2016/0109688, of record) discloses an optical imaging system (Figure 13), comprising: a first lens comprising a positive refractive power (410, first lens; [0134]); a second lens comprising a negative refractive power (420, second lens; [0135]); a third lens comprising a refractive power (430, third lens); a fourth lens comprising a negative refractive power (440, fourth lens; [0137]); a fifth lens comprising a negative refractive power (450, fifth lens; [0138]) and a concave image-side surface in a paraxial region ([0138] teaches the second surface may be concave in the paraxial region); and a sixth lens comprising a positive refractive power (460, sixth lens; [0139]), a concave image-side surface in a paraxial region ([0139] teaches a second surface is concave in the paraxial region), and an inflection point formed on the image-side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (2017/0184817) and Kubota (2016/0062081) disclose relevant imaging systems, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872